Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00756-CR

                               George Kirk PRENDERGAST,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                     From the County Court at Law, Kerr County, Texas
                                Trial Court No. CR11-1108
                     The Honorable Spencer W. Brown, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 10, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice